                                                                    USDC SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
CURTIS NICHOLS, et al.,                                             DOC #: _________________
                                                                    DATE FILED: 3/26/2019
                       Plaintiffs,

               -against-                                            17 Civ. 2976 (AT) (GWG)

N.Y.C.D.O.C.S. JOSEPH PONTE, et al.,                                  ORDER ADOPTING
                                                                        REPORT AND
                       Defendants.                                   RECOMMENDATION

ANALISA TORRES, District Judge:

        On April 24, 2017, Plaintiffs pro se, who are inmates at the Anna M. Kross Correctional
Facility, filed this action pursuant to 28 U.S.C. § 1983 alleging that corrections officers used
excessive force when spraying a chemical agent. ECF No. 2. On June 30, 2017, the Court
dismissed nine of the seventeen plaintiffs without prejudice for failing to comply with an earlier
order directing them to submit IFP applications, prisoner authorizations, declarations, and
updated addresses. ECF No. 28. Following this order, therefore, there were eight plaintiffs in
the case: Curtis Nichols, Wesley Johnson, Angel Abrams, Alfonso Adjei, Leonard Freeman,
Larry McNair, Raemen Heck, and Brandon Robertson. On August 28, 2017, the Court referred
the matter to the Honorable Gabriel W. Gorenstein for general pretrial matters. ECF No. 37.
Since that time, the Clerk has mailed a number of orders to the plaintiffs in this case. Mailings
that were sent to the addresses that certain Plaintiffs provided have been repeatedly returned as
undeliverable.

         After careful consideration, on March 4, 2019, Judge Gorenstein issued a Report and
Recommendation (“R&R”), recommending that the action be dismissed without prejudice
pursuant to Federal Rule of Civil Procedure 41(b) as to Plaintiffs Curtis Nichols, Wesley
Johnson, Angel Abrams, Alfonso Adjei, and Leonard Freeman. ECF No. 71. Despite
notification of the right to object to the R&R, no objections were filed, and the time to do so has
passed. See Fed. R. Civ. P. 72(b)(2). When no objection is made, the Court reviews the R&R
for clear error. Santiago v. Colvin, 12 Civ. 7052, 2014 WL 1092967, at *1 (S.D.N.Y. Mar. 17,
2014). The Court finds no clear error. The Court, therefore, ADOPTS Judge Gorenstein’s R&R
in its entirety.

        Accordingly, this case is DISMISSED without prejudice pursuant to Rule 41(b) as to
Plaintiffs Curtis Nichols, Wesley Johnson, Angel Abrams, Alfonso Adjei, and Leonard Freeman.
The Clerk of Court is directed to terminate these parties and to send a copy of this order to the
remaining Plaintiffs (Larry McNair, Brandon Robertson, and Raemen Heck) pro se.

       SO ORDERED.

Dated: March 26, 2019
       New York, New York
